UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2334



ARTHUR E. BERKELEY,

                                              Plaintiff - Appellant,

          versus


LARRY MASSANARI, ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-6-3-MU)


Submitted:   April 24, 2001                   Decided:   May 10, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Lynn Bishop, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Joseph L. Brinkley, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur E. Berkeley appeals the district court's order up-

holding the administrative law judge’s denial of Social Security

disability benefits.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. Berkeley v. Apfel, No. CA-00-6-3-

MU (W.D.N.C. Sept. 8, 2000).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2